UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6398


SUPREME RAHEEM ACKBAR, a/k/a Ronald Gary,

                     Plaintiff - Appellant,

              v.

CHRISTOPHER MONACO; AGENT MARTIN; OFFICER BOCCABELLO;
RIVERA LOPEZ,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Richard Mark Gergel, District Judge. (4:19-cv-02774-RMG)


Submitted: September 29, 2020                                  Decided: November 9, 2020


Before KEENAN, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Supreme Raheem Ackbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Supreme Raheem Ackbar appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Ackbar’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Ackbar v. Monaco, No. 4:19-cv-02774-RMG (D.S.C. Mar. 11, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2